UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM10-D/A Amendment No 1. This Form 10-D is being amended because of an error in the reporting of account balances provided by the Master Servicer and Certificate Administrator. No modifications were made to the Monthly Distribution Report. ASSET‑BACKEDISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: February 11, 2017 to March 10, 2017 Commission File Number of issuing entity: 333-207677-03 Central Index Key Number of issuing entity: 0001687955 GS Mortgage Securities Trust 2016-GS4 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-207677 Central Index Key Number of depositor: 0001004158 GS Mortgage Securities Corporation II (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541502 Goldman Sachs Mortgage Company (Exact name of sponsor as specified in its charter) Leah Nivison (212) 902-1000 (Name and telephone number, including area code, of the person to contact in connection with this filing) NewYork (State or other jurisdiction of incorporation or organization of the issuing entity) 38-4014767 38-4014783 38-4014765 38-4014766 38-7170484 (I.R.S.
